DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 8/15/2022 has been entered:  Claims 1-15, and 17-39 remain pending remain pending in the present application.

Claim Objections
Claim 33 is objected to because of the following informalities:
Claim 33 recites “and” at the ends of both the second and third paragraphs. The first instance of “and” should be deleted.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17-23,  28, 30-32, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1 and 5 recite the inner bag being “enclosed entirely by” or “ disposed entirely in” the container. However, the drawings and specification appear to indicate the container having openings, which would prevent entire enclosure of objects therein. Also, at least Figs. 3 and Fig. 9 appears to show how the bag (elements 150 and 200/200a) partially extends out of the container. Accordingly, the drawings and specification do not appear to support this limitation given their broadest reasonable interpretation, particularly the term “entirely”.
In an effort to promote compact prosecution, this limitation is interpreted as shown in Figs. 3 and 9 where the majority of the inner bag and container are spaced laterally from the exit openings.
The associated method claims and dependent claims are rejected in reciting at least the same limitations as claims 1 and 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-23, 25, 27-29, 30-32, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “a first connecting element… configured to receive contents from the bowel” and “a second connecting element… configured to allow contents to leave”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In regards to the connecting elements, Paragraph 31 recites the apertures of the bag “each connected to a connecting element”. The specification does not describe what the connecting element actually is. Paragraph 31 further recites the apertures of the bag connect to a bowel connection and an external connections, terms which do not provide any additional structure. It is particularly unclear how what structure the connecting elements form that is separate from the bag apertures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. In an effort to promote compact prosecution, the connecting elements are interpreted as apertures as shown by elements 220 and 240 in Fig. 1, as well as all known equivalents.

Claim  25 recites the limitation "the cavity" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

The term “vertically” in claim 27 is a relative term which renders the claim indefinite. The term “vertically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification appears to make no mention of the term “vertically” and the drawings show a number of configurations (Figs. 3 and 10) having the bowel connector in seemingly different directions. As such, it is unclear which direction is considered “vertically”.

The term “substantially larger” in claim 29 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification appears to make no explicit mention of this configuration, and while this feature is shown in the figures, they do not establish what would or would not be considered “substantially larger”. As such, the metes and bounds of the claim cannot be determined. In an effort to promote compact prosecution, the claim is interpreted as --the exit tunnel is smaller than the cavity of said outer container--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33, 24-27, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanuka et al. (US 2012/0136324 A1), hereinafter Hanuka.

Regarding claim 33, Hanuka discloses an implantable ostomy device (Figs. 1 and 2A-2C; Abstract) comprising:
	an implantable container (Figs. 2A and 2B, element 1) made from implant stable material (Paragraph 148 recites silicone, Paragraph 30 of Applicant’s specification also recites silicone) configured to be implanted in subcutaneous tissues between the skin and the abdominal muscle of a patient (Paragraphs 109 and 159 indicates the device is internally implantable; also see Fig. 33D), said implantable container comprising a skin-facing upper member (See Figs. 2B and 2C, e.g. R1) having an exit chimney configured to extend from the upper member through the subcutaneous tissues to the exterior of the skin adjacent the implantable container (Fig. 2B, elements 5A; Paragraph 150; Fig. 1 also shows how the external connector would connect the shell to element 2 which connects external to the skin; Paragraph 147), and a muscle facing base member (See Figs. 2B and 2C, e.g. R3) having a bowel connector configured to connect to a bowel of a user as a stoma to said implantable container (element 25; Paragraph 147); and
	an inner container disposed inside said implantable container (best seen in Figs. 1 and 4, elements 2 and 27; Paragraph 163 describes how the inner container is inserted within outer shell 1), said inner container comprising an entry aperture positioned and configured to receive contents from the bowel into the inner container through the bowel connector and an exit aperture (see annotated Fig. 1 below) positioned and configured to allow the contents to leave the inner container through the exit chimney of the implantable container to the outside of the patient’s body (Paragraphs 163; Paragraphs 165 and 168 indicate how stomal cover 28 reaches outside the patient’s body, thus allowing contents to leave the inner container through the external connector to the outside of the patient’s body); and
wherein the inner container is attached to the inside of the outer container at the bowel connector and the exit chimney (Annotated Figs. 1 and 2C show how the outer container 1 surrounds the inner container generally denoted by 81A, forming an attachment between the two by means of the intestinal portion 81).

    PNG
    media_image1.png
    928
    1205
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    902
    1045
    media_image2.png
    Greyscale



Regarding claim 24, Hanuka further discloses the upper member being flexible (Paragraph 110 and 148 indicate the entire device is flexible, including the upper portion).


    PNG
    media_image3.png
    948
    703
    media_image3.png
    Greyscale
Regarding claim 25, Hanuka further discloses the lumen of the exit tunnel being smaller than the cavity of said outer container (See annotated Fig. 2B below, exit defined by R3 is smaller than the cavity defined by R2).


Regarding claim 26 Hanuka further discloses the inner container being removably attached to the outer container (see apertures in Fig. 4 above; Paragraph 163 describes pressing points and screws which would allow for removable attachment).

 Regarding claim 27, Hanuka further discloses the exit tunnel and bowel connector being aligned (demonstrated in Figs. 1 and 2C)

Regarding claim 34, Hanuka further discloses the inner container being an inflatable bag within the implantable container (annotated Fig. 1 above and Fig. 4 below shows the container having an entry and exit; Paragraph 110 indicates a soft, stretchable material, i.e. inflatable/expandable; thus element 27 is analogous to the bag as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka .

Regarding claim 29, Hanuka discloses an ostomy pouching device (Figs. 1 and 2A-2C; Abstract) comprising:
	an implantable container (Figs. 2A and 2B, element 1) constructed from material stable as an implant configured to be implanted in a user’s abdomen between the skin and abdominal muscles (Paragraph 148 recites silicone, Paragraph 30 of Applicant’s specification also recites silicone; Paragraphs 109 and 159 indicates the device is internally implantable; also see Fig. 33D) an upper member and a lower member (See Figs. 2B and 2C, e.g. R1, R2, and R3 defining multiple members), together defining an internal cavity capable of holding and storing content (the cavity being formed by the walls as shown in Fig. 2B),
	wherein said lower member further comprises a bowel connector configured to connect to a bowel of the user as a stoma to said implantable container (element 25; Paragraph 147); and
	wherein the upper member further comprises an exit tunnel configured and constructed to traverse the subcutaneous tissues under the patient skin, said exit tunnel extending from the container to the outside the patient’s body (Paragraphs 163; Paragraphs 165 and 168 indicate how stomal cover 28 reaches outside the patient’s body, thus allowing contents to leave the inner container through the external connector to the outside of the patient’s body).
Hanuka does not explicitly teach having a flat base and a curved upper portion. However, it would have been an obvious matter of design choice to make the different portions of container of whatever form or shape was desired or expedient, such as to make the base flat and the upper portion curved. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, Applicant has placed no criticality on the claimed shape (Paragraphs 27 and 41 indicates other shapes may be suitable).

Regarding claim 37, Hanuka discloses the invention of claim 29, as stated above.
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hanuka teaches the method of implanting an ostomy device between the patient’s skin and abdominal muscle; and attaching a portion of a bowel of said patient to said bowel connector of the ostomy pouching device.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hanuka, as applied to claim 33 above, and further in view of Forsell (US 2013/0231523 A1).

	Regarding claim 25, Hanuka substantially discloses the invention as claimed. Hanuka does not explicitly teach the bowel connector comprising surfaces capable of facilitating tissue adhesion.
	In the same field of endeavor, Forsell teaches a bowel connector (Fig. 1a, elements 61 - 63 and Fig. 2B. elements 16- and 161) comprising a biocompatible material (which would facilitate tissue adhesion; Paragraphs 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hanuka to comprise the biocompatible surfaces as taught by Forsell. Doing so would thus comprise surfaces capable of facilitating tissue adhesion, and would be advantageous to improve handling of the device with the intestinal portions as recognized by Forsell (Paragraph 22).

Claims 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka, as applied to claim 33.

Regarding claim 35, Hanuka substantially discloses the invention as claimed. Hanuka does not explicitly teach having the skin-facing member being dome shaped. However, it would have been an obvious matter of design choice to make the different portions of container of whatever form or shape was desired or expedient, such as to make the skin-facing member dome shaped. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, Applicant has placed no criticality on the claimed shape (Paragraphs 27 and 41 indicates other shapes may be suitable).

Regarding claim 36, Hanuka substantially discloses the invention as claimed. Hanuka does not explicitly teach having the muscle-facing base member being substantially flat. However, it would have been an obvious matter of design choice to make the different portions of container of whatever form or shape was desired or expedient, such as to make the muscle-facing member substantially. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, Applicant has placed no criticality on the claimed shape (Paragraphs 27 and 41 indicates other shapes may be suitable).

Allowable Subject Matter
Claims 1 and 5 raise the issue of new matter, and thus are rejected under 35. U.S.C 112(a), but appear to otherwise recite allowable subject matter as interpreted.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
The closest prior art drawn to Hanuka, fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claims 1 and 5, which recites features not taught or suggested by the prior art.
Claims 1 and 5 both recite the inner container being “entirely” enclosed or within the outer container. As best understood by Examiner, this appears to be directed to having a majority the inner container or bag spaced away from the bowel connector and exit tunnel, and the majority of the bag being enclosed on the top and bottom sides of the container (the top side being defined by the exit of the container and the bottom side being defined by the bowel connector in this interpretation; as shown in Fig. 3). This is in contrast to Hanukah which appears to teach concentric containers (Fig. 2C).

Claims 2-4, 6-15. 17-23,  28, 30-32, and 38 also contain the same limitations as claims 1 and 5, and thus would be allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 112(b) and 101 rejection previously set forth in the non-final office action mailed 5/13/2022. All previous 112(b) and 101 rejections have been withdrawn. Additionally, Applicant’s amendments to claims 1 and 5, as best interpreted, appear to overcome the 102(a)(1) made in view of Hanuka. However, the claim amendments do introduce new 112 issues and claim objections as set forth above.

Response to Arguments

Applicant’s arguments (see last paragraph to the end of Page 11, and last paragraph to end of page 13; also see Reasons for Indicating Allowable Subject Matter above), filed 8/15/2022, with respect to the rejection(s) of claim(s) 1 and 5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. The rejections of claims  1-15. 17-23,  28, 30-32, and 38 have been withdrawn. 

Applicant's further arguments have been fully considered but they are not persuasive.

Applicant argues does not teach or suggest implanting the entire device. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that this feature upon which applicant relies (particularly in regards to the apparatus claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues the closure 2 of Hanuka is not a container (inner container). Examiner disagree. Applicant acknowledges the space may temporarily “hold” goods. Temporary holding of goods would still be holding of goods. While there may be features to distinguish the container of the instant application and that of Hanuka, the definition alone does not provide for such distinction. At most, there may be a distinction in intended use. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant further argues Hanuka does not teach having an outer container formed by two walls defining a cavity. However, doing so would be obvious since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Applicant also argues Hanuka does not teach having openings on walls surrounding the cavity. However, Annotated Fig. 2C above shows openings on either side of the cavity, the sides “surrounding” the cavity.
Applicant argues the size of the openings in Hanuka are substantially similar to the size of the cavity. It is unclear what the metes and bounds of the term “substantially” are. Further, Fig. 2B of Hanuka clearly shows R2 being larger than R1 or R3, and as such the openings are smaller than the cavity. While Examiner understands Applicant is attempting to capture the configuration as shown in Fig. 3, with the openings being several magnitudes smaller than the size of the cavity of the outer container, the claim language does not require such an interpretation.

Regarding claim 1, Applicant further argues Hanuka does not two connecting elements. As set forth in the 112(b) rejection above, it is unclear what is meant by “connecting elements” or how they would be distinguished from apertures of the inner container. Thus, as best interpreted by Examiner, Hanuka does still teach first and second connecting elements.
Applicant also argues the bowel connector of Hanuka does not comprise a biocompatible surface. However, Hanuka clearly indicates the use of biocompatible material is known (Paragraph 110) and Fig. 2C shows the bowel connector 25 contacting bowel portion 81. Thus, it is heavily implied the bowel connector would be biocompatible as it is implanted and in contact with human tissue.

Regarding claim 5, Applicant argues Hanuka does not teach two walls. This is not persuasive as set forth above.

Regarding claim 29, Applicant argues Hanuka does not have the claimed shape. However, a difference in shape is recognized as obvious, absent criticality or unexpected results (see rejection of claim 29 above).

Regarding claim 33, Applicant argues Hanuka does not teach eh double container design or the inner container being attached to the inside of the outer container at the bowel connector and the chimney. However, this is not persuasive as set forth in the rejection of claim 33 above.
Further, Applicant's arguments with do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781